Citation Nr: 1730709	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and/or as a qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988, and from November 1990 to June 1991, with service in the Southwest Asia Theater of Operations.  He also served in the Air Force Reserves and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the Veteran's claims file and finds that a remand is necessary to obtain a VA examination and medical opinion regarding the etiology of his claimed headaches.

The Veteran contends that he suffers from headaches secondary to his service-connected hypertension.  Treatment records reflect that the Veteran complained of headaches in April 1991 with a diagnosis of mild dehydration; headaches on and off, which had been a problem in the past but were now recurring, in January 1999; migraine-type headaches in July 1999; headaches in June 1999; and recurrent complaints of headache on the right side in January 2000.  In August 2008, the Veteran's private physician stated that he suffered from some headaches and reported he had undiagnosed headaches.

The Court of Appeals for Veterans Claims (Court) has defined a low threshold for triggering VA's duty to assist claimants by providing a VA medical examination or opinion when the evidence indicates that there may be an association between a current disability and a veteran's service or a service connected disease or injury.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4)(i)(C) (VA examination warranted where the evidence indicates that a current disability may be associated with another service connected disability).  Here, the evidence reflects that the Veteran had headaches during his period of active duty, that he is currently service-connected for hypertension and posttraumatic stress disorder (PTSD), and that he served in the Persian Gulf.  However, the evidence is insufficient for the Board to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014) (explaining when VA is required to obtain a VA medical examination or medical opinion).  On remand, the Veteran should be afforded a VA examination, to include one relating to his Gulf War service, and the AOJ should obtain a VA medical opinion to determine whether the Veteran's headaches are related to service or a service-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War examination, by an appropriate physician, in accordance with the current disability benefits questionnaire (DBQ).  The examiner should first indicate whether the Veteran's headaches are due to an undiagnosed illness or medically unexplained chronic multisymptom illness as described in the DBQ.

To the extent that the headaches are themselves considered a known clinical diagnosis, physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, or is either (a) caused by or (b) aggravated by the Veteran's service-connected hypertension or PTSD.

The examiner should specifically address the August 2008 note that the Veteran experiences undiagnosed headaches. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the claim of service connection for headaches.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

